PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/345,057
Filing Date: 10 Apr 2014
Appellant(s): Frodyma et al.



__________________
Adam L. Rucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/22/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 23-37 and 44-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2005/0187107) in view of Gleddie et al. (US 5,484,464), WO 2010/037167, Cho et al., WO 9726363, Smith et al. (US 7,262,151),  Flematti et al.,  Porter et al. (US 2954643; 10/4/1960) and O’Callaghan et al. Agronomy New Zealand Vol. 42, pp. 149-154,(2012).
The claimed invention is directed to a composition comprising at least one phosphate solubilizing organism and at least one lipochitooligosaccharide (LCO) and/or chitooligosaccharide (CO) and a method of enhancing plant growth with the same.
Smith et al. (US'107) disclose a composition which contains LCO and rhizobial nitrogen-fixing microorganisms, which can be combined with fungicide or insecticide, which is used to treat legume, such as soybean, and non-legume, such as corn, seeds or plants, including foliar and furrow application, and sequential application, which results in increased growth, vigor grain or seed yield, where the carrier can include liquids, such as water, powders, flowable, peats or dusts (Paragraphs 0022, 0023, 0032-0038, 0071). Smith et al. (US 2005/0187107) disclose that with the exception of 
Gleddie et al. disclose that the combination of Rhizobium sp. with a phosphate-solubilizing fungi such as Pennicilllium enhances nodulation and nitrogen assimilation and increases crop productivity (Column 5, lines 30-40). WO 2010/037167 discloses the Penicillium strains increase phosphorous intake for any type of plant, including corn and soybeans (Page 13).
Cho et al. disclose that chitosan treatments increase the yield and quality of soybean sprouts and sunflower sprouts (Pages S71, S76). 
WO 9726363 disclose a method of inducing nitrogen fixation in a non-leguminous plant by inoculating the plant with a nitrogen-fixing bacterium which has be exposed to a nod—actor inducing agent, such as flavonoids (Page 5).
Smith et al. (US’151) disclose combining Rhizobial inoculant compositions with linoleic, linolenic or jasmonoic acid or derivatives thereof which are suitable for inoculating plants to promote oxygen fixation, where linoleic, linolenic or jasmonoic acid or derivatives increase LCO production, which can be contained in a kit (Column 3, lines 33-38, Column 6, lines 13-30).
Flematti et al. disclose that Karrikins are potent germination promoters for a diverse range of plant species and promote seedling vigor in maize, rice and increased yield in tomatoes (Page 8612).
Porter et al. (US 2954643) teach that inoculated seeds should be planted within two days after seed is inoculated with a microorganism in order to gain the most benefit from the viable inoculant. After two days viability of the microoarganism is reduced.
Penicillium bilaii (a microorganism which strains thereof are claimed in the claims) is applied to seeds within 24 hours of sowing.
The difference between Smith et al. (US’107) and the claimed invention is that Smith et al. (US’107) does not expressly disclose the use of phosphate-solubilizing fungi such as Penicillium, use of other chitosans, flavonoids, linoleic, linolenic or jasmonic acid or derivatives, and karrikins, and a package.  However, the piror art amply suggests the same as Gleddie et al. disclose that the combination of Rhizobium sp. with a phosphate-solubilizing fungi such as Pennicilllium enhances nodulation and nitrogen assimilation and increases crop productivity; WO 2010/037167 discloses the Penicillium strains increase phosphorous intake for any type of plant, including corn and soybeans; Cho et al. disclose that chitosan treatments increase the yield and quality of soybean sprouts and sunflower sprouts; WO 9726363 disclose a method of inducing nitrogen fixation in a non-leguminous plant by inoculating the plant with a nitrogen-fixing bacterium which has be exposed to a nod—actor inducing agent, such as flavonoids; Smith et al. (US’151) disclose combining Rhizobial inoculant compositions with linoleic, linolenic or jasmonoic acid or derivatives thereof which are suitable for inoculating Penicillium bilaii (a microorganism which strains thereof are claimed in the claims) is applied to seeds within 24 hours of sowing.
In the absence of a showing of an unexpected result of planting the treated microorganism seed at least 1 month prior to planting over Porter et al.’s planting of the microorganism treated seed within two days(48 hours) prior to planting, Porter et al.’s planting of the microorganism treated  seed within two todays of the treatment renders the instant claimed  treatment at least one month prior to planting obvious.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because .
(2) Response to Argument
The concentration for Penicillium Bilaii is in the Gleddie reference (5484464): col. 6. 


The Appellant argues, “There is simply no rational way to interpret that statement as somehow providing motivation to treat seeds at least one month prior to planting. Thus, despite the Office's newly adopted position, three things remain true: 1) the Office has expressly conceded the prior art does not disclose the claimed subject matter; 2) the Office has repeatedly argued that one of ordinary skill in the art would "know" seeds should be inoculated "at the time of planting"; and 3) the Office has not cited any reference (or combination of references) that might reasonably be interpreted as teaching or suggesting the claimed subject matter.” The Appellant assumes the position that the cited references support that conclusion: 
1) “With the exception of compositions containing an inoculant, it will also be understood that the compositions may be applied to seeds at any time prior to planting or at the time of sowing by the planting apparatus”(U S. Patent Publication No. 2005/0187107, paragraph 0037).
2) “To avoid issues with instability of inoculants on stored seed, many companies provide the inoculant formulated for application to seed immediately prior to sowing. For example, the biofertilizer fungus Penicillium bilaii (JumpStart®, Novozymes, 2010a) is applied to seed within 24 hours of sowing”( O'Callaghan et al., Argonomy New Zealand 42:149 (2012).


The Examiner maintains that Appellant does not provide data demonstrating that the instant planting of the treated microorganism seed at least 1 month prior to planting over or comparison to the prior art teaching that the microorganism treated seed should be planted within 2 days up to 1 week. 
Specifically, Gleddie (USPN 5484464) at Table 4 teach “Co-inoculation of pea seed with P. bilaii and R. leguminosarum bv. viceae did not affect the population of R. leguminosarum bv. viceae on pea seed when compared to inoculation with R. leguminosarum bv. viceae alone at time 0 or 1 week after inoculation (Table 3). The population of R. leguminosarum bv. viceae on pea seed, inoculated with or without P. bilaii decreased after seed was stored for 1 week at room temperature”. Gleddie teach legumes with large seeds e.g., peas, receive a range of 1x105 to 1x107 cfu/seed of the Rhizobium sp.(P. bilaii).
Specifically, Smith et al. (US 2005/0187107) disclose that with the exception of inoculants the seed coating composition can be applied any time prior to planting (Paragraph 0037). Porter et al. (US 2954643) teach that inoculated seeds should be planted within two days after seed is inoculated with a microorganism in order to gain 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALTON N PRYOR/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616    
                                                                                                                                                                                                    /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.